Citation Nr: 1505812	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  05-00 821	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent disabling.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION


The Veteran had active military service from April 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

The record shows that the Veteran submitted a change in representation on January 9, 2015, which was not associated with the Veteran's claims file until after the Board issued the January 22, 2015, decision.  Therefore, the Veteran's current representative has not been given an opportunity to submit additional evidence and/or argument.

Accordingly, the January 22, 2015 Board decision addressing the issues of entitlement to (1) an increased initial evaluation for PTSD in excess of 50 percent disabling and (2) a TDIU is vacated.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



